Citation Nr: 0313675	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-15 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis due to trauma to the knees.

3.  Entitlement to an initial compensable evaluation for 
residual scar of the left hand.

4.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1989 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, in which the RO granted service 
connection for the following disabilities: residuals of scar 
of the left hand, with an evaluation of zero percent; disc 
space narrowing at L5-S1, evaluated at zero percent; and 
arthritis due to trauma of the knees, with an evaluation of 
10 percent.  In addition, service connection was denied for 
the following disorders:  bilateral hearing loss; tinnitus; a 
left hip disorder; a lung disorder; and plantar fasciitis 
(claimed as a bilateral foot condition).  Written notice, 
with a copy of the rating decision, was sent to the veteran 
on June 1, 1998.

The veteran filed a notice of disagreement (NOD) only as to 
the issues of service connection for a left hip disorder and 
increased evaluations for the residual scar of the left hand, 
disc space narrowing at L5-S1, and arthritis due to trauma of 
the knees.  The Board notes that the NOD was received at the 
RO on June 2, 1999.  Governing law provides that a claimant 
or his representative must file an NOD as to the RO's 
determination within one year from the date of the mailing of 
notice of the determination to the claimant.  Otherwise, that 
determination  will become final.  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  In this 
instance, the veteran's NOD was received on June 2, 1999, one 
day after the expiration of the one year from the date of 
mailing of the notice, which was June 1, 1998.  However the 
Board will presume the timeliness of the veteran's NOD, as to 
the issues stated above, pursuant to 38 C.F.R. § 20.305, 
which presumes the postmark date to be five days prior to the 
date of receipt of the document by the RO.

A statement of the case (SOC) was issued in July 1999 and a 
substantive appeal was received by the RO in August 1999.  
The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.

A supplemental statement of the case (SSOC) was issued in 
October 1999, which continued the denial of service 
connection for a left hip disorder, increased the evaluation 
for the service-connected back disability to 40 percent, and 
continued the evaluation of 10 percent for the service-
connected bilateral knee disability and zero percent for the 
service-connected scar of the left hand.  Since the 40 
percent assigned for the service-connected back disability 
constitutes less than a full grant of all benefits possible 
for the veteran's back disability, and as he has not 
withdrawn his claim, that issue is still pending before the 
Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran failed to appear at a scheduled hearing before a 
Veterans Law Judge at the RO in September 2002, thereby 
constituting a withdrawal of the request for a hearing.  38 
C.F.R. 20.702(d).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for arthritis due to trauma of the knees, 
entitlement to an initial compensable evaluation for residual 
scar of the left hand, and an initial evaluation in excess of 
40 percent for degenerative disc disease of the lumbar spine 
are further addressed in the remand portion of this decision.

FINDINGS OF FACT

1.  There is no evidence of an injury or trauma to the 
veteran's left hip in service.

2.  The medical evidence consists primarily of the veteran's 
subjective complaints of hip pain.

3.  There is no competent medical evidence that the veteran 
has a left hip disorder which is separate and distinct from 
his service-connected back disability.

4.  There is no competent medical diagnosis of a current left 
hip disability.


CONCLUSION OF LAW

A left hip disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that in 1994 the veteran was 
seen at the podiatry clinic for continuous knee, hip, and low 
back pain.  There were no clinical findings reported 
concerning the left hip.  The diagnosis at that time was 
tibial varum with excessive pronation.  In February 1995 he 
was seen for medical treatment for muscle strain of the left 
upper back.  He had reported that the pain in his back did 
not radiate to any extremity.  He denied any numbness or 
tingling from the waist down to the lower extremities.  
However, in a March 1995 medical report, he complained of low 
back pain that radiated to his left hip and knee.  He stated 
that the pain had been present for the previous three weeks.  
On examination, straight leg lifts were associated with pain 
that extended to the left quadrant and hamstring.  There was 
palpable tenderness over the anterior thigh.  Strength of the 
left quadrants was 4+/5.  The diagnoses were mechanical low 
back pain, "rule out" nerve root compression, and patellar 
femoral syndrome of the left knee, significant and possibly 
contributing to left thigh weakness and hip and back pain as 
a result.  In June 1995 he was seen at the orthopedic clinic 
with complaints of left hip pain of unknown etiology, among 
other things.  An electromyogram revealed negative findings.  
The diagnosis was chronic low back pain, hip pain, and knee 
pain of unclear etiology.  On examination for release from 
active duty in July 1995, there were no complaints or 
clinical findings with regard to the left hip.  In fact 
clinical evaluation of the lower extremities and the 
musculoskeletal system was normal.

In July 1997 the veteran filed a claim of entitlement to 
service connection for a left hip disorder.  A VA general 
medical examination was conducted in September 1997.  
Examination of the musculoskeletal system revealed no 
diseases or injuries.  There was full range of motion of the 
hips in all parameters, and the nervous system was 
unremarkable.  The diagnosis was "no obvious pathology."  
X-rays of the hip revealed the bones and joints to be well 
preserved.  There was no evidence of fracture, dislocation, 
joint effusion, or abnormal soft tissue calcification.  The 
diagnositic impression was "normal study."

VA outpatient treatment records in July 1999 revealed 
complaints of increased back, hip, and knee pain.  The 
veteran rated the pain as 8 on a scale of 1 to 10, increased 
from 4/10.  He reported that the pain started from the 
"tailbone", associated with the left hip pain (at the iliac 
crest), and radiated to the left lateral knee.

VA outpatient treatment records in August 1999 show the 
veteran was seen for a follow-up at the pain clinic, with 
complaints of exacerbation of low back pain with radiation to 
the hip.  

At his personal hearing before a Hearing Officer at the RO in 
October 1999, the veteran testified that he had not had a 
specific injury to his left hip.  He stated that the pain 
would radiate from his hip to his knees.  He reported that he 
had spoken with a Dr. Fen, and she had explained to him that 
his back condition was more than likely the cause of the pain 
in his hip.  He stated that he experienced the pain in his 
hip every day, and sometimes it would last all day.  Hearing 
Transcript, at 7.  

A VA examination of the joints was conducted in October 2001.  
On examination of the lumbar spine, the veteran reported that 
in the spring of 2001 he had bilateral lower extremity 
weakness in which he could not walk and was hospitalized.  
Work-up with a MRI (magnetic resonance imaging), per the 
veteran, indicated that he had a disc problem.  He stated 
that his back pain was daily and he had morning pain, which 
occasionally was radicular in nature.  He stated that he had 
pain that would shoot from the back to the hips three to five 
times per week.  

II.  Legal Analysis

A.  Preliminary matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veteran Claims (Court) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 


The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in July 1999, and the SSOC issued in October 1999, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  
Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).

In this regard, the Board notes the March 2002 letter in 
which the RO advised the veteran of what evidence is 
necessary to establish entitlement, what information or 
evidence the RO still needed from him and what he could do to 
help with his claim.  See Quartuccio, supra, see also Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board must 
identify documents in file which provided VCAA notice).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the Factual 
Background, above, the RO has obtained the veteran's service 
medical records, and VA outpatient treatment records.  The 
record also reflects that the veteran was provided with a VA 
examination.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in undertaking 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Similarly, as no other obtainable evidence has been indicated 
by the veteran, additional development by the Board would 
serve no useful purpose.  For the same reasons, the Board 
concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.



B.  Service connection for left hip disorder

The veteran is seeking entitlement to service connection for 
a left hip disorder.  He essentially contends that he has hip 
pain, which might be due to back pain that radiates to the 
hip.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a chronic 
disorder, if such is shown to have been manifested to a 
compensable degree within a specified period, generally one 
year after the veteran was separated from active military 
service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  To establish a showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order for a claimant to prevail on the issue of service 
connection, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claim of entitlement to service connection for a 
left hip disorder.  In support of this finding, the Board 
notes that the veteran's service medical records do not show 
that he sustained any injury or trauma to his left hip while 
in service.  The records show that he complained that he had 
left hip pain during service; however, on clinical 
examination the findings as to his hip were normal.  
Moreover, on his discharge examination report, there was no 
mention of a left hip disorder of any kind.  In fact, 
clinical evaluation was normal for the lower extremities and 
the rest of the musculoskeletal system.  In addition, during 
post-service examination of the hip for VA compensation 
purposes, there was no pathology found on physical 
examination; and X-rays indicated a normal study.  Although 
reports from VA outpatient clinic in 1999 show that he 
complained of radiating pain in the hip, there were no 
objective findings of a hip disability reported.  Based upon 
a careful review of the medical evidence of record, the Board 
observes that there has been no actual hip disability 
identified.

The veteran stated at his personal hearing that Dr. Fen 
explained to him that his back disability was more than 
likely causing his hip pain.  The Board notes that service 
connection is in effect for a lumbar spine disability with 
severe symptoms under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5293 (intervertebral disc syndrome), which takes into account 
symptoms compatible with sciatic neuropathy with 
characteristic pain or other neurological findings.  Thus, to 
the extent that the veteran's hip pain is due to symptoms 
radiating from his service-connected back disability, his 
complaints of hip pain have already been accounted for with 
the assignment of a 40 percent disability evaluation under DC 
5293.  There is no competent medical evidence that the 
veteran has a hip disorder which is separate and distinct 
from his service-connected back disability.  In instances 
such as this, pyramiding of disabilities is to be avoided, 
pursuant to 38 C.F.R. § 4.14. 

Furthermore, other than the veteran's subjective complaints 
of hip pain, there is no competent medical diagnosis of a 
current hip disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress 
specifically limited entitlement to service connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer, supra at 225.

In essence, the veteran has not submitted medical diagnosis 
or other evidence of a hip disability, or a competent medical 
opinion relating the claimed hip disorder to any incident or 
event of active service.  See Hickson, supra.  The only 
support for this claim is found in the veteran's statements 
and hearing testimony.  Specifically, his testimony at the 
hearing, to the effect that his hip pain is likely caused by 
his back disability, actually goes against his claim for 
service connection for a separate hip disorder, since he is 
currently compensated for the radicular symptoms associated 
with his back.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that his currently claimed 
left hip disorder is a direct result of, or otherwise related 
to his military service.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that the 
veteran has a distinct left hip disorder that was incurred in 
or aggravated by service.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to service connection for a left hip disorder is 
denied.

REMAND

As noted above, during the pendency of the veteran's appeal, 
the President signed into law the VCAA, which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  

In this instance, as indicated above, the veteran has 
appealed the RO's assignment of initial disability 
evaluations for arthritis due to trauma of the knees, 
currently evaluated as 10 percent disabling; residual scar of 
the left hand, currently evaluated as zero percent disabling; 
and degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.  

The change in the law brought about by the VCAA requires VA 
to inform a claimant of the evidence VA will provide and 
which evidence the claimant is to provide, and requires the 
Board to remand where the RO has failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  In 
this case, it appears that the RO has not issued a 
development letter consistent with the notice requirements of 
the VCAA for the veteran's claims for increased evaluations.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002), including the issuance of VCAA development letters. 

However, on May 1, 2003, the Court of Appeals for the Federal 
Circuit invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2), (a)(2)(ii).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the AOJ (agency of original 
jurisdiction) for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
these claims to the RO so that the veteran can be provided 
with the notification necessary under 38 U.S.C.A. § 5103(a).  
It is now highly questionable, in the wake of the Federal 
Circuit's decision in DAV v. Secretary, supra, whether the 
Board may cure a VCAA notice defect where the RO has not so 
notified the claimant.  In view of the foregoing, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.

In addition, the Board is of the opinion that the claim for 
an initial increased evaluation for degenerative disc disease 
of the lumbar spine requires even further development, as 
follows.

The RO has evaluated the veteran's lumbar spine disability 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293 
(intervertebral disc syndrome).  The rating criteria under DC 
5293 were revised on September 23, 2002.  As previously 
noted, in Karnas, supra, the Court held, in pertinent part, 
that where the law or regulation changes after a claim had 
been filed but before the administrative and/or judicial 
appeal process has been concluded, the version most favorable 
to the appellant is to be applied.  

Under DC 5293, as in effect prior to September 23, 2002, a 60 
percent rating is warranted when the intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent rating 
is warranted for intervertebral disc syndrome with severe 
recurring attacks with intermittent relief.  38 C.F.R. § 
4.71a, DC 5293 (2002).

Under the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  A 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Note (1): For purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2): When evaluation 
on the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes. Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnosis code or codes.  
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  DC 5293 (effective Sept. 
23, 2002) (to be codified at 38 C.F.R. § 4.71a).

Evaluation of the level of disability of the veteran's back 
also includes consideration of the functional impairment of 
his ability to engage in other activities, including 
employment, and the effect of pain on his functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  

The Board notes that in DeLuca v. Brown, 2 Vet. App. 202, 206 
(1995), the Court held that, when a diagnostic code provides 
for compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examination must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca, supra, at 206 (1995).

In VAOPGCPREC-36-97, the acting VA General Counsel held that 
Diagnostic Code 5293 involves loss of range of motion.

In that regard, VA examinations of the lumbar spine conducted 
in September 1997 and October 2001 do not adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  Therefore, re-examination is 
required.

The Board further observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran an 
evidentiary development notice consistent 
with the notice and assistance requirements 
of the VCAA, as clarified by Quartuccio, 
supra, as to the increased-rating issues 
pertaining to the knees, hand, and back.

2.  The RO should arrange for VA orthopedic 
and neurologic examination of the veteran, 
for the purpose of ascertaining the current 
nature and extent of severity of his 
degenerative disc disease of the lumbar 
spine.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and such 
review should be noted in the report.  Any 
indicated special studies should be 
conducted.  The examiner should record 
pertinent complaints, symptoms, and clinical 
findings, and provide responses to the 
following questions:

(a) The examiner should state the ranges 
of motion of the veteran's lumbar spine 
in degrees, and compare these to the 
normal ranges of motion.

(b) The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected low 
back disability; if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.

(c) The examiner should express an 
opinion as to whether pain in the low 
back could significantly limit functional 
ability during flare-ups or during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

(d) The examiner should identify any 
neurological complaints or findings 
attributable to the disability of the low 
back, and state whether the veteran 
experiences intervertebral disc syndrome 
(IDS) as a manifestation of, or otherwise 
related to his service-connected 
degenerative disc disease.  If so, the 
examiner should state whether the veteran 
experiences recurring attacks from his 
IDS, and the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should further 
state whether any IDS that may be present 
results in incapacitating episodes, and 
the total duration of any of those 
episodes.

(e) The examiner should also indicate 
whether there is evidence that the 
veteran has sciatic neuropathy with 
characteristic pain attributable to the 
service-connected back disability.  If 
so, the examiner should state whether the 
sciatic neuropathy results in 
demonstrable muscle spasm, absent ankle 
jerk, or any other positive neurological 
finding.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

(f) The examiner should also comment upon 
whether there are any other medical 
problems that have an impact upon the 
functional capacity affected by the 
service-connected lumbar spine 
disability, and, if such overlap exists, 
the degree to which the non-service-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected lumbar spine disability.  If 
the functional impairment created by the 
non-service-connected problem cannot be 
dissociated, the examiner should so 
indicate.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination may adversely affect the outcome 
of his claim for increased compensation 
benefits.  Moreover, the governing regulation 
provides that failure to report without good 
cause shown for an examination in conjunction 
with a claim for an increased evaluation will 
result in the denial of the claim.  38 C.F.R. 
§ 3.655.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) is 
completed.

5.  After the RO undertakes review of the 
three increased-rating issues, to include any 
additional evidentiary development and 
readjudication, the veteran and the veteran's 
representative should be provided with an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
(to include the criteria under Diagnostic 
Code 5293 prior to and since the revision of 
September 2002), considered pertinent to the 
issues currently on appeal since the March 
2002 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and


Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


